DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                               Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 10/20/2020 and 08/05/2021 are considered by examiner.

                                                                 Drawings
4.           All drawings filed on 10/20/2020 are approved by examiner.


			                       QUAYLE ACTION

5.	This application is in condition for allowance except for the following formal matters: 
In claims 1-4 and 6, “gain A1” should be changed to -- first gain --; and “gain A2” should be changed to -- second gain --.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Allowable Subject Matter
6.	Claims 1-10 are allowable over prior art of record.

7.	None of prior art of record taken alone or in combination shows a DC/DC converter and a control method therefor comprising at least a first mode that conducts constant-current control between voltage levels to implement a transition period between a power level before transition and a power level after transition; a third mode that conducts constant-voltage control to implement a retention period for retaining voltages of the power level before transition and the power level after transition; and a second mode that conducts the constant-voltage control to implement a buffer period to shift from the transition period to the retention period, in which an output voltage to be fed back in the first mode and the second mode is an estimated output voltage based on a capacitance current, a first gain of the main circuit in the second mode is a value that makes a second capacitance current command value smaller than a first capacitance current command value, a second gain of the main circuit in the third mode is a value that cancels out a voltage detection value in the third mode, and thereby the control unit repeats the three modes in sequence to output the high-frequency outputs at the plurality of voltage levels as recited in claims of the present application. 

				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838